NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         SEP 25 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   15-10597

                Plaintiff-Appellee,               D.C. No.
                                                  2:12-cr-00004-APG-GWF-3
 v.

ALEXANDER KOSTYUKOV, AKA Klbs,                    MEMORANDUM*
AKA Temp,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                     Argued and Submitted September 15, 2017
                             San Francisco, California

Before: SCHROEDER and FRIEDLAND, Circuit Judges, and WHALEY,**
District Judge.

      Kostyukov challenges four enhancements applied at his sentencing hearing

for the first time on appeal. When a party fails to raise an objection at trial “yet

asserts error on appeal,” we review for plain error. United States v. Santiago, 466


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
F.3d 801, 803 (9th Cir. 2006). Plain error is “(1) error, (2) that is plain, and (3)

that affects substantial rights.” United States v. Cotton, 535 U.S. 625, 631 (2002)

(quoting Johnson v. United States, 520 U.S. 461, 466–67 (1997)). That standard is

not met here.

      AFFIRMED.




                                           2